Citation Nr: 0032337	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as being due to 
undiagnosed illness.

4.  Entitlement to service connection for ocular disability, 
inclusive of laceration involving the left eye, to include as 
being due to undiagnosed illness.

5.  Entitlement to service connection for diarrhea, to 
include as being due to undiagnosed illness.

6.  Entitlement to service connection for sinus problems, to 
include as being due to undiagnosed illness.

7.  Entitlement to service connection for skin rashes, to 
include as being due to undiagnosed illness.

8.  Entitlement to service connection for joint pains, nerve 
problems in the legs, leg cramps, burning feet, paralysis of 
the left side of the face, left hand and wrist injury, to 
include, in each instance, as being due to undiagnosed 
illness. 
9.  Entitlement to service connection for headaches, to 
include as being due to undiagnosed illness.

10.  Entitlement to service connection for tinnitus, to 
include as being due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973, and from December 1990 to June 1991; the 
veteran's latter period of service included service in the 
Southwest Asia theater from January 1991 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A hearing was held before a hearing officer at the 
RO in October 1998.  

The appeal was docketed at the Board in 1998.



FINDINGS OF FACT

1.  Hypertension was initially shown during wartime service.

2.  Heart disease is not currently shown.

3.  PTSD; ocular disability, inclusive of laceration 
involving the left eye; diarrhea; sinus problems; skin 
rashes; joint pains; nerve problems in the legs; leg cramps; 
burning feet; paralysis of the left side of the face; left 
hand and wrist injury; headaches; and tinnitus, each to 
include as being due to undiagnosed illness are, in each 
instance, not shown to be of service onset or otherwise 
related thereto.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  Heart disease was not incurred in or aggravated by 
military service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

3.  PTSD; ocular disability, inclusive of laceration 
involving the left eye; diarrhea; sinus problems; skin 
rashes; joint pains; nerve problems in the legs; leg cramps; 
burning feet; paralysis of the left side of the face; left 
hand and wrist injury; headaches; and tinnitus, each to 
include as being due to undiagnosed illness, were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.317 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies 
of treatment records have been obtained and the veteran has 
been examined by VA for the disabilities at issue.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.

I.  Hypertension

The veteran denies having had hypertension prior to his 
second period of service and contends, in essence, that he 
presently has hypertension due to service.  In this regard, 
service medical records reflect that in January 1991, the 
veteran presented with complaint of high blood pressure.  He 
related that he had a "Hx" [history] of hypertension for the 
preceding two years; a blood pressure reading of 140/95 was 
recorded, and the assessment was hypertension.  However, the 
Board observes that the veteran's reference in January 1991 
to having a history of hypertension, in the absence of any 
substantiating clinical documentation, is insufficient to 
rebut the 


presumption (accorded the veteran pursuant to 38 U.S.C.A. 
§ 1111 (West 1991)) that he entered service the preceding 
month free of such condition.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995).  To be sure, the Board is suspicious that 
the veteran had hypertension when entering his second period 
of service, inasmuch as an elevated blood pressure reading of 
140/108 was recorded on December 19, 1990, one week after he 
reported for his second period of service.  Nevertheless, 
because the veteran's hypertension (most recently diagnosed 
on VA examination in March 1996) was apparently initially 
assessed in January 1991 during the veteran's second period 
of service, the Board is of the opinion, with favorable 
resolution of reasonable doubt, that his hypertension cannot 
be clinically dissociated from such period of service.  
Therefore, service connection for hypertension is granted.  
38 U.S.C.A. § 1110.

II.  Heart Disease

III.  PTSD

IV.  Ocular Disability

V.  Diarrhea

VI.  Sinus Problems

VII.  Skin Rashes

VIII.  Joint pains, nerve problems in the legs, leg cramps, 
burning feet, paralysis of the left side of the face, left 
hand and wrist injury

IX.  Headaches

X.  Tinnitus



(Heart Disease)

Where a veteran served ninety (90) days or more and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even if there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).

The veteran asserts that he was assessed as having an 
"enlarged heart" shortly after his second period of service 
and he contends, in essence, that he presently has heart 
disease of service origin.  In this regard, service medical 
records, to include the report pertaining to the veteran's 
examination for service separation purposes in April 1991 (at 
which time his heart was clinically evaluated as normal), are 
negative for any reference to heart disease.  Subsequent to 
service, a VA intake summary dated in December 1995 reflects 
the veteran's reference to having an "enlarged heart".  
However, on a chest X-ray examination afforded the veteran by 
VA in March 1996, his heart was found to be "of normal size 
and configuration" and he is not otherwise shown to have any 
current cardiac pathology.  Given the foregoing, then, and in 
the absence of any evidence documenting the presence of 
cardiac or cardiovascular disease, the preponderance of the 
evidence is against the claim for service connection for 
heart disease on either a direct or presumptive basis.

With respect to the disabilities included in issues III-X, as 
set forth above, the veteran is claiming service connection 
both on a direct basis as well as on the basis of his having 
served in the Southwest Asia theater of operations during the 
Persian Gulf War (PGW).  As to such latter basis, service 
connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R. 
§ 3.317 (2000).  



(PTSD)

The veteran asserts that he presently has PTSD due to 
traumatic experiences which transpired while he was overseas 
during the PGW.  As the claimed stressors for his PTSD, he 
asserts, as his principal stressor, that while serving as a 
litter bearer he witnessed the injured bodies of individuals 
including Saudi Arabian "nomads" who had stepped on mines in 
the desert.  He also indicates that he had difficulty coping 
with the uncertainty of when an enemy SCUD attack might 
occur.  In this regard, service medical records are negative 
for any reference to PTSD.  Subsequent to service, when he 
was psychiatrically examined by VA in March 1996, the veteran 
related that he experienced intrusive dreams concerning 
"[SCUDS] and injuries".  Upon repeated questioning, the 
veteran did "not give any particular clarification of" such 
matters.  The examiner concluded that "[t]he veteran's 
history of intrusive thoughts about his combat experiences, 
in and of themselves, [did] not appear to constitute any form 
whatsoever of" PTSD.  Thereafter, a July 1996 statement from 
a non-VA social worker, Jim C. Covert, M.S.W., who worked 
with a regional mental health care facility visited by the 
veteran, reflects diagnoses including PTSD.  A March 1998 VA 
outpatient note reflects a diagnosis of PTSD, secondary to 
combat from Saudi Arabia.  The subsequent record reflects 
that the veteran has been assessed as having PTSD on a number 
of occasions, to include in June 1998, when he was seen for 
VA outpatient therapy.

In considering the veteran's claim for service connection for 
PTSD, the Board would observe that, in addition to a 
diagnosis of PTSD, verification of the stressor on which such 
diagnosis is predicated is required for a valid claim of 
service connection for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  As to the latter requirement, the 
record does not reflect that the veteran has been awarded any 
service decoration, such as the Purple Heart or Combat 
Infantryman Badge, which is consistent with active engagement 
in combat, and thus, at least with respect to the non-
combatant context (the same inhering from the veteran's 
above-cited elicited stressors) of this aspect of the appeal, 
it would ordinarily be incumbent on the veteran, see Cohen, 
supra, to provide verification, perhaps by means of a 
credible statement from a service comrade, that any given 
claimed stressor actually transpired.  As to any notion of 
combat-related PTSD, the Board does not find that the 
veteran's self-report of combat, apparently made to the March 
1998 VA examiner, is sufficient to establish that he engaged 
in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  Further, in two submissions from the Director of the 
Center for Unit Records Research, the latest dated in July 
1999, neither of the above-addressed non-combat stressors 
cited by the veteran has been verified as to actual 
occurrence.  Given the latter consideration, then (and even 
ignoring that while the veteran was assessed as having PTSD 
incident to his evaluation by a non-VA social worker, Larry 
A. Stout, M.S.W., in April 1997, the PTSD was attributed to 
wholly nonservice factors including economic stress and 
health concerns), in addition to the fact that PTSD as 
assessed on several occasions was not attributed to any 
claimed stressor (the same being required for a valid claim 
for service connection therefor, see Gaines v. West, 11 Vet. 
App. 353, 357 (1998)), the Board concludes, owing to the non-
satisfaction of the pertinent stressor verification 
requirement, see Cohen, supra, that the veteran's claim for 
service connection for PTSD, at least on the basis of direct 
service connection, must be denied.  Finally, with respect to 
the question of service connection for PTSD due to 
undiagnosed illness, the Board would merely point out that 
his assessed PTSD comprises a malady of explicit diagnosis 
and is, clearly, a recognized disability of chronic 
derivation.  See 38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).  The foregoing consideration precludes any notion of 
according service connection for PTSD on the latter basis on 
which it is claimed, the compensation so sought by the 
veteran being therein specifically predicated on disablement 
due to undiagnosed illness.  See generally 38 C.F.R. § 3.317.  
Given the foregoing reasoning, then, the veteran's claim for 
service connection for PTSD, to include as being due to 
undiagnosed illness, is, relative to either basis on which 
the claimed service connection is asserted, denied.


(Ocular Disability)

The veteran asserts that he "lacerated" his left eye when a 
gas heater exploded when he attempted to light it while he 
was stationed in the Persian Gulf.  Service medical records 
do not appear to make any reference to such asserted mishap.  
When the veteran was examined for service separation purposes 
in April 1991, his vision was 20/20 in each eye.  Subsequent 
to service, when he was pertinently examined by VA in March 
1996, the veteran indicated that each eye was painful and 
that he on occasion saw "spots" in front of his left eye.  On 
examination, each cornea was clear; corrected acuity was 
20/25 in each eye.  The lone clinical diagnoses were mild 
myopia, worse in the left, early presbyopia and mild non-
ciliary conjunctival injection.

In considering the veteran's claim for service connection for 
ocular disability, the Board would point out, with reference 
to direct service connection therefor, that his presently 
assessed myopia and presbyopia comprise refractive error of 
the eye, which malady is not a condition for which VA 
compensation may be paid.  See 38 C.F.R. § 3.303(c) (2000).  
Moreover, since refractive error is by definition not 
recognized by VA as a chronic disability, see id., it cannot, 
as a matter of law, "result[] from" an undiagnosed illness or 
combination of undiagnosed illnesses.  See 38 U.S.C.A. § 1117 
(West 1991).  

With respect to non-ciliary conjunctival injection, diagnosed 
at the March 1996 VA examination, service medical records 
contain no reference to such findings.  It was first shown at 
the VA examination conducted almost five years following 
discharge.  Even assuming that non-ciliary conjunctival 
injection represents a disability, the conjunctival injection 
is not shown to currently be present and no competent 
evidence relates it to military service.  With respect to the 
claim for ocular disability due to undiagnosed illness, the 
Board recognizes that even though such is not a designated 
symptom which may comprise a manifestation of undiagnosed 
illness in accordance with 38 C.F.R. § 3.317(b), the signs 
and symptoms listed under this provision are not exhaustive.  
Non-ciliary conjunctival injection, while shown by objective 
indications, has not been shown to be chronic, as it was not 
demonstrated on VA visual examination in April 1996.  
Specifically, examination at that time demonstrated that the 
conjunctivae were clear.  Without currently existing 
pathology, a basis for service connection due to undiagnosed 
illness is not presented.  Given the foregoing, then, service 
connection for ocular disability, to include as being due to 
undiagnosed illness, is denied.


(Diarrhea)

With respect to the veteran's claim for service connection 
for diarrhea, he asserts that he experienced diarrhea while 
he was stationed in the Persian Gulf.  In this regard, 
service medical records pertaining to the veteran's period of 
deployment in the Persian Gulf are negative for any incident 
of diarrhea.  When he was examined for service separation 
purposes in April 1991, the veteran indicated that he was not 
at that time experiencing "diarrhea".  Subsequent to service, 
in conjunction with the veteran's hospitalization, apparently 
in response to hypertension, at a VA facility in March 1994, 
he indicated that he had experienced diarrhea for the 
preceding week. The diarrhea was noted to have resolved 
apparently several days after the veteran's hospitalization 
admission.  The discharge diagnoses included diarrhea.  When 
he was examined by VA in March 1996, the pertinent diagnosis 
was chronic diarrhea.

In considering the veteran's claim for service connection for 
diarrhea, at least on the basis of direct service connection, 
the Board would point out that, even ignoring whether 
diarrhea (even if "chronic") comprises a disability per se, 
service medical records make no reference to the same.  It 
has not been otherwise attributed to military service by a 
medical professional.  In view of such consideration, the 
veteran's claim for service connection therefor on a direct 
basis must be denied.  With respect to the veteran's claim 
for service connection for diarrhea due to undiagnosed 
illness, the Board is aware that, even though diarrhea is not 
a designated symptom which may comprise a manifestation of 
undiagnosed illness in accordance with 38 C.F.R. § 3.317(b), 
the signs and symptoms listed under such provision are not 
exhaustive.  See id.  However, in contradistinction to any 
notion that the diarrhea the veteran was experiencing 
incident to his period of VA hospitalization in March 1994 
was a manifestation of an undiagnosed illness, the Board 
would respectfully point out that his treating VA physician 
was of the view that the diarrhea (which resolved, in any 
event) itself "was most likely" related to antibiotic therapy 
then administered the veteran in response to sinusitis.  
Given such opinion by the VA physician in March 1994, then, 
and even ignoring that the veteran neither contends, nor does 
the evidence reflect, that his diarrhea is manifest of any 
"disability" of at least six months' duration and is shown by 
objective indications, as is required in the context of this 
issue in accordance with 38 C.F.R. § 3.317(a)(2), (3), the 
Board is constrained to conclude that service connection for 
diarrhea due to undiagnosed illness must be denied.


(Sinus Problems)

The veteran asserts that, while stationed in the Persian 
Gulf, he experienced sinus problems due to inhaling the smoke 
of burning oil wells.  In this regard, when he was examined 
for service separation purposes in April 1991, the veteran 
responded in the affirmative to an inquiry whether he then, 
or had in the past, experienced "[s]inusitis".  The veteran 
was hospitalized by VA in March 1994, at which time a 
diagnosis of sinusitis was made.  Subsequent to service, when 
he was examined by VA in March 1996, at which time the 
veteran alluded to experiencing sinus problems while 
stationed in the Persian Gulf, findings on pertinent 
examination included post nasal drainage in the throat and a 
partial airway obstruction of the nasal cavity, bilaterally.  
The pertinent examination diagnosis was chronic rhinitis.  X-
rays examination of the veteran's sinuses in August 1996 were 
normal.

As pertinent to the veteran's claim for service connection 
for sinus problems on the basis of direct service connection, 
the Board would point out that, notwithstanding that he 
indicated in April 1991 (when examined for service separation 
purposes) that he then, or had in the past, experienced 
"[s]inusitis", his lone currently assessed throat/nasal 
disability of chronic derivation is rhinitis.  Service 
medical records make no reference to rhinitis and, equally 
important, there is no evidence of record relating the same 
to service.  Given such consideration, then, direct service 
connection for sinus problems (chronic "rhinitis" being the 
only presently assessed pertinent disability amenable to 
service connection) is denied.

With respect to the question of service connection for sinus 
problems due to undiagnosed illness, the Board would 
emphasize that, notwithstanding that no etiology is stated 
for the veteran's assessed chronic rhinitis, such condition 
nevertheless comprises a malady of explicit diagnosis and is, 
clearly, a recognized disability of (by definition) chronic 
derivation.  See 38 C.F.R. Part 4, Diagnostic Codes 6522-6524 
(2000).  The latter consideration precludes any notion of a 
plausible claim for service connection for sinus problems due 
to undiagnosed illness, inasmuch as such aspect of the 
compensation sought by the veteran is specifically predicated 
on disablement due to undiagnosed illness.  See generally 
38 C.F.R. § 3.317.  Given the foregoing observations, then, 
the Board is constrained to conclude that the veteran's claim 
for service connection for sinus problems, to include as 
being due to undiagnosed illness, is denied.

(Skin Rashes)

The veteran asserts that he presently has "dry patches", 
primarily on his face, which he initially experienced while 
he was stationed in the Persian Gulf.  In this regard, 
service medical records, to include the report pertaining to 
the veteran's examination for service separation purposes in 
April 1991, at which time the veteran's skin was clinically 
evaluated as normal, are negative (except for the veteran's 
affirmation on April 3, 1991, that he then had a "rash, skin 
infection, or sore[]") for any reference to a skin problem.  
Subsequent to service, when the veteran was examined by VA in 
March 1996, he indicated that he developed skin problems with 
a rash "mainly" on his trunk while stationed in the Persian 
Gulf.  Findings on pertinent examination included slightly 
hyperpigmented lesions on the upper back, lower chest and 
buttock area.  The related examination diagnosis was tinea 
corporis.  Thereafter, when seen for VA outpatient treatment 
in April 1997, the veteran was noted to have a rash on areas 
including his back and face; the assessments included 
possible seborrheic dermatitis.  In August 1997, the veteran 
presented with what was apparently a facial rash; the 
assessment was dermatitis.  

In considering the veteran's claim for service connection for 
skin rashes, the Board would point out that, while he 
presently has assessed dermatitis involving areas including 
his face, service connection therefor on the basis of direct 
service connection is not in order in the absence of any 
reference, in a medical context, in service medical records 
to either a skin rash (however diagnosed) or dermatitis per 
se.  Further, there is no evidence otherwise relating his 
assessed dermatitis or any other diagnoses of skin disability 
to service, as might (if extant) permit a grant of inferred 
service connection pursuant to the provisions of 38 C.F.R. 
§ 3.303(d) (2000).  In view of the foregoing, then, direct 
service connection for skin rashes is denied.  

As pertinent to the matter of service connection for skin 
rashes due to undiagnosed illness, the Board would emphasize 
that, notwithstanding that no etiology is stated for the 
veteran's assessed dermatitis involving apparently several 
bodily areas or the previously diagnosed tinea corporis or 
seborrheic dermatitis, such conditions nevertheless comprise  
maladies of explicit diagnosis and are, clearly, recognized 
disabilities of chronic derivation.  See 38 C.F.R. Part 4, 
Diagnostic Code 7817 (2000).  The latter consideration 
precludes any notion of a successful claim for service 
connection for skin rashes due to undiagnosed illness, 
inasmuch as such aspect of the compensation sought by the 
veteran is specifically predicated on disablement due to 
undiagnosed illness.  See generally 38 C.F.R. § 3.317.  Given 
the foregoing observations, then, the Board is constrained to 
conclude that the veteran's claim for service connection for 
skin rashes, to include as being due to undiagnosed illness, 
is denied.

(Joint pains, nerve problems in the legs, leg cramps, burning 
feet, paralysis of the left side of the face, left hand and 
wrist injury)

The veteran avers that while stationed in the Persian Gulf he 
experienced pain involving joints including his elbows and 
knees, with "leg cramps" and "burn[ing]" over the bottom of 
his feet.  He indicates that he was given "arthritis-like 
pills" to alleviate the foregoing problems.  He also states 
that he had been told, apparently after returning from the 
Persian Gulf, that he has "Bell's palsy" involving the left 
side of his face.  He also indicates that, while he was in 
the Persian Gulf, he lacerated his left hand and wrist when a 
gas heater exploded when he attempted to light it.  Service 
medical records make reference only to "joint pains" 
involving the spine.  The veteran made reference to the same 
when he was examined for service separation purposes in April 
1991. 

Subsequent to service, when the veteran was seen for VA 
outpatient treatment in December 1995, he was noted to have a 
left-sided facial droop; the assessment was Bell's palsy, 
left side.  When he was examined by VA in March 1996, the 
veteran indicated that he experienced leg cramps and burning 
feet while stationed in the Persian Gulf and he also related 
injuring his left hand and wrist in a heater accident.  On 
physical examination, he complained of "continuous aching" in 
joints including his knees, though "joint exam was 
unremarkable".  The only pertinent examination diagnosis was 
Bell's palsy.

In considering the matter of direct service connection for 
joint pains, nerve problems in the legs, leg cramps, burning 
feet, paralysis of the left side of the face, left hand and 
wrist injury, the Board would reiterate that, of the 
foregoing itemized problems, reference only to "joint pains" 
is made in service medical records, and thus such complaint 
is the lone item which is even facially probative of service-
incurred disability.  However, pain alone does not constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Given 
such observation relative to the veteran's claim for direct 
service connection for joint pains, and because (as noted 
above) service medical records are silent for any reference 
to the remaining above-claimed symptoms/conditions and they 
are not otherwise medically attributed to service, the claims 
for direct service connection for joint pains, nerve problems 
in the legs, leg cramps, burning feet, paralysis of the left 
side of the face, left hand and wrist injury are, in each 
instance, denied.

With respect to the veteran's claims for service connection 
for joint pains, nerve problems in the legs, leg cramps, 
burning feet, paralysis of the left side of the face, left 
hand and wrist injury, due in each instance to undiagnosed 
illness, the Board would point out that only "[j]oint pain" 
is a designated symptom which may comprise a manifestation of 
undiagnosed illness in accordance with 38 C.F.R. § 3.317(b), 
though, as noted above, the signs and symptoms listed under 
such provision are not exhaustive.  See id.  However, the 
Board would point out that there is no showing that the 
veteran exhibits "objective indications of chronic 
disability", as required under 38 C.F.R. § 3.317(a)(1), 
manifested by joint pain.  In this regard, the lone such 
"indication[]" is the veteran's assertion of experiencing 
"aching" joints on the March 1996 VA examination, in 
conjunction with which, moreover, the related "joint exam was 
unremarkable".  To the extent that a reported symptom is 
substantiated only by a veteran's own statement, it lacks 
objectivity.  In the absence, then, of the requisite 
objective indications of chronic disability manifested by 
joint pain, service connection therefor due to undiagnosed 
illness is not in order.  The same consideration pertains to 
the veteran's complaints of experiencing leg cramps, burning 
feet, and injury involving his left upper extremity.  As to 
the veteran's reference to suffering with paralysis of the 
left side of his face, he has, as noted above, been assessed 
by VA as having Bell's palsy, left side.  However, even 
ignoring that such condition is clearly a recognized 
disability, the Board is constrained to point out that, when 
the veteran was seen for VA outpatient treatment in early 
1993, his Bell's palsy was attributed to his then recent 
involvement in a motor vehicle accident.  The latter 
consideration, in turn, in accordance with 38 C.F.R. 
§ 3.317(c), renders any notion of service connection for 
paralysis of the left side of his face due to undiagnosed 
illness as not in accord with the evidence of record.  Given 
the foregoing observations, then, the Board is constrained to 
conclude that the veteran's claims for service connection for 
joint pains, nerve problems in the legs, leg cramps, burning 
feet, paralysis of the left side of the face, left hand and 
wrist injury are, in each instance and to include as being 
due to undiagnosed illness, denied.

(Headaches)

The veteran asserts that he experienced headaches while 
stationed in the Persian Gulf.  In this regard, service 
medical records are negative for any reference to headache or 
headaches.  Subsequent to service, when the veteran was seen 
for VA outpatient treatment in February 1993, he was reported 
to have "multiple complaints", including headache, "as a 
result of" his involvement in a motor vehicle accident in 
December 1992.  When he was seen by a non-VA physician, Jesse 
Wallace, M.D., in July 1993, he complained of experiencing 
headache.  When he was evaluated neurologically by VA in 
February 1997, the veteran complained of experiencing 
headache of "about five to six" years' duration; the 
pertinent evaluation impression was chronic daily headaches, 
"[s]uspected to be secondary to muscle contraction."  Most 
recently, when he was seen for VA outpatient treatment in 
October 1997, the assessment was tension headache.  

In considering the veteran's claim for direct service 
connection for headaches, the Board would reiterate that 
service medical records make no reference to the same.  
Headaches were first shown subsequent to service, and there 
is no evidence otherwise relating them to service.  
Therefore, direct service connection for headaches is denied.

With respect to the veteran's claim for service connection 
for headaches due to undiagnosed illness, the Board is 
cognizant that "[h]eadache" is a designated symptom which 
may comprise a manifestation of undiagnosed illness in 
accordance with 38 C.F.R. § 3.317(b).  However, even ignoring 
whether the veteran exhibits objective indications of related 
chronic disability, in accordance with 38 C.F.R.       § 
3.317(a)(1), manifested by headache, the Board is constrained 
to point out that, when the veteran was seen for VA 
outpatient treatment in February 1997, his then assessed 
chronic headaches, as opposed to any notion that they were 
manifestations of chronic undiagnosed disablement, were 
deemed to be traceable to muscular contraction.  Such latter 
consideration, in turn, in accordance with 38 C.F.R. 
§ 3.317(c), requires that service connection for headaches 
due to undiagnosed illness be denied.  Given the foregoing 
observations, then, the Board is constrained to conclude that 
the veteran's claim for service connection for headaches, to 
include as being due to undiagnosed illness, must be denied.

(Tinnitus)

The veteran asserts that he presently has tinnitus which 
began in service while he was stationed in the Persian Gulf.  
In this regard, service medical records are negative for any 
reference to tinnitus.  Subsequent to service, when the 
veteran was examined by VA in October 1993, the veteran 
complained of experiencing constant "ringing" in his left 
ear; the pertinent examination diagnosis was tinnitus.  

In considering the veteran's claim for direct service 
connection for tinnitus, the Board would reiterate that 
service medical records make no reference to tinnitus and, 
equally important, there is no medical evidence of record 
relating the same to service.  Given such consideration, 
then, direct service connection for tinnitus is not 
warranted.  With respect to the question of service 
connection for tinnitus due to undiagnosed illness, the Board 
would emphasize that, notwithstanding that no etiology is 
stated for the veteran's assessed tinnitus (although a 
September 1993 statement from J. M. Hawkins, M.D., infers 
that it may be traceable to the veteran's involvement in a 
vehicular accident the preceding year), such condition 
nevertheless comprises a malady of explicit diagnosis and is, 
clearly, a recognized disability of chronic derivation.  See 
38 C.F.R. Part 4, Diagnostic Code 6260 (2000).  The latter 
consideration precludes service connection for tinnitus due 
to undiagnosed illness, inasmuch as such aspect of the 
compensation sought by the veteran is specifically predicated 
on disablement due to undiagnosed illness.  See generally 
38 C.F.R. § 3.317.  Given the foregoing observations, then, 
the Board is constrained to conclude that the veteran's claim 
for service connection for tinnitus, to include as being due 
to undiagnosed illness, is denied.

Insofar as they bear on the preceding eight issues, the 
Board, in concluding, has taken note of statements submitted 
by two of the veteran's former service comrades, which are, 
collectively, to the effect that the veteran, while stationed 
in the Persian Gulf, experienced problems including diarrhea.  
Statements from another individual, the latest of which was 
received in December 1996, are, collectively, to the effect 
that, since he returned home from the Persian Gulf, the 
veteran has experienced problems including headaches, skin 
lesions and sinus problems.  However, while the Board has in 
no way disregarded the foregoing statements, it would 
respectfully point out that a lay individual is not competent 
to provide a medical diagnosis or evidence of medical 
causation.  The Board has also considered the veteran's 
hearing testimony.  While considered credible insofar as he 
expressed his belief in the merits of his claims and his 
current symptoms, he is not competent to present a medical 
diagnosis or evidence of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the 
evidence is against the claims.


ORDER

Service connection for hypertension is granted.

Service connection for heart disease is denied.

Service connection for PTSD, to include as being due to 
undiagnosed illness; for ocular disability, inclusive of 
laceration involving the left eye, to include as being due to 
undiagnosed illness; for diarrhea, to include as being due to 
undiagnosed illness; for sinus problems, to include as being 
due to undiagnosed illness; for skin rashes, to include as 
being due to undiagnosed illness; for joint pains, nerve 
problems in the legs, leg cramps, burning feet, paralysis of 
the left side of the face, left hand and wrist injury, to 
include, in each instance, as being due to undiagnosed 
illness; for headaches, to include as being due to 
undiagnosed illness; and for tinnitus, to include as being 
due to undiagnosed illness is, in each instance, denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

